The opinion of the court was delivered by
Poland, J.
The statement of facts, upon which this case is submitted, presents for the consideration of the court the question, whether certain property of Thomas A. Hammond, in the possession of the plaintiff as Hammond's agent, was legally subject to taxation in the town of Orwell, under the laws of this state Two main questions are made by the plaintiff in this case, either of which, if sustained by the law, is decisive of the case in his favor. First ¡ *157It is insisted, that the plaintiff does not hold the property of Hammond in such a manner, as to come within the provision of the statute of October 30, 1844. Secondly; That, if he does hold the property in such manner, as to come within that statute, the legislature had no authority to enact such law and thus render the prop? erty liable to taxation in this state.
Upon the first question it is insisted by the plaintiff, that the property of Hammond in the hands of the plaintiff was not personal estate, and so does not come within the statute of 1844 ; and it is argued, that the notes in the plaintiff’s hands are not property, but merely evidences of rights of action in Hammond, of which the plaintiff has the custody. It is not necessary for us to enter into any discussion upon that subject; for in the third section of the statute of 1841, relating to the grand list, the legislature have defined, what kind and description of property is meant by the term personal estate, and have expressly included “all dehts due from solvent debtors, whether on account, pote, or- contract, bond, mort? gage, or other security.’’
It is also claimed, that this property, in the hands of the plaintiff, is not held, in trust, within the true intent and meaning of the stat-. ute; and it is urged, that the true legal definition of an “ estate held in trust ” is, an estate, where the legal estate, title, or ownership, is in one person, denominated the trustee, but held for- the benefit and use of some other person, who is entitled to the income or profit, thereof. In a certain sense this is a correct use of the terms estate in trust, and probably the strict legal sense of the terms; but the important inquiry is, as to the sense in which they were used by the, legislature, in the statute above mentioned.
In construing statutes, as in the construction of mere private wri? tings between private persons, the great rule of construction is, to¡ ascertain what was the intention of those using the language, — to be gathered from the language used, taken in connection with the sub? ject, and having reference to all that is said on the subject. It is apparent, that one of the objects, which the legislature were intend? ing to effect by the statute of 1844, was to make all property within this state subject to taxation here, et*en though it belonged to per? sons residing out of the state, and was actually managed here by some other person than the real owner; and we think the terms *158“ held in trust,” as used in the statute, were intended to include all property, which is situated permanently here, under the corntrol, management and direction of any person, for the use and benefit of the owner. And in a certain sense, (and probably the more general and popular sense,) a person holding property under such circumstances does hold it in trust for the owner. We think this objection is perfectly answered by the counsel for the defendant, that, if the legislature had only intended to include estates in trust, in their strict, ancient, legal sense, as signifying a legal title, or estate, in the trustee, there was no occasion for them to have gone farther in the description of persons holding such property, than to have used the term trustee; which would be all that was necessary. And when, in 1844, they added to the list of persons, holding personal estate in trust, the word “ agent” we think it perfectly clear, that they intended to reach precisely such a case as the present.
The legislature obviously intended to use terms, that would not authorize a taxing of property in the hands of an agent, or trustee, which was here merely for a temporary purpose, like a debt sent to an attorney here, by some person out of the state, for collection,— but used such language, as was intended to cover all cases of permanent loans, or investments, in this state, by persons residing out of the state. From the language of this statute, taken alone and by itself, we have qo doubt, that this case is entirely within its provisions ; and, when taken in connection with the other provisions on £he subject of taxation, and the history of legislation in this state upon that subject, we think no one can well doubt, what the object and intention of the legislature were in its passage.
This leads us to the examination of the other point in the case, viz., Had the legislature the right to pass such a law and subject this property to taxation in this state 1
It is insisted, upon this part of the case, in the first place, by the plaintiff’s counsel, that the property of Hammond, of which the plaintiff has the care as his agent, cannot be considered as legally existing in this state; and that this is an attempt to tax property, when neither the property, nor the owner, is within the state and within the jurisdiction of our laws. We think, however, that this doctrine is quite too refined and artificial to be put to any practical use. The case shows this property to have originally belonged to *159the father and mother of Hammond, who formerly resided in this state, and died here, and that he inherited the same from them, and that the property has never been removed from this state, — unless Hammond may at some time have carried the notes to New York, that the debtors reside in this state, and that the notes are in this state, in the hands of the plaintiff. • Of course this property is so far here, that it could be attached here and held on debts against Hammond ; and if it is not to be treated as actually existing here, it would be very difficult to tell where it is in fact situate.
But it is insisted farther, that, provided this property is to be considered as having its actual locality in this state, yet that personal chattels, and especially debts due, having no fixed situs, follow the person of the owner, and are considered as being legally situate where the owner has his domicil; and from this it is argued, that personal estate, and especially debts, cannot be taxed by the state, within whose jurisdiction they actually exist, if the domicil of the owner be elsewhere.
It is undoubtedly true, that, by the generally acknowledged principles of public law, personal chattels follow the person of the owner, and that, upon his death, they are to be distributed according to the law of his domicil; and in general, any conveyance of chattels, good by the law of his own domicil, will be good elsewhere. But this rule is merely a legal fiction, adopted from considerations of general convenience and policy, for the benefit of commerce and to enable persons to dispose of their property, at their decease, agreeably to their wishes, without being embarrassed by their want of knowledge in relation to the laws of the country, where the same is situated. But even this doctrine is to be received and understood with this limitation, that there is no positive law of the country, where the property is in fact, which contravenes the law of his domicil; for if there is, the law of the owner’s domicil must yield to the law of the state, where the property is in fact situate.
But we do not consider this doctrine, in relation to the situs of personal chattels and relating to its transfer and distribution, as at all conflicting with the actual jurisdiction of the state, where it is situate, over it, or with their right to subject it, in common with the other property of the state, to share the burthen of the government, by taxation. Judge Story, in his Conflict of Laws, page 19, *160says, — “ The first and most general maxim, or proposition, is that, which has already been adverted to, that every nation possesses an exclusive sovereignty and jurisdiction within its own territory. The direct consequence of this rule is, that the laws of every state affect and bind directly all property, whether real of personal, within its territory, and all persons, who are resident within it, whether natural born subjects, or aliens, and all contracts made and acts done within it. A state may therefore regulate the manner and circumstances, under which property, whether real, or personal, or in action, within it, shall bé held, transmitted, bequeathed, transferred, or enforced, the condition, capacity and state of all persons within it, the validity of contracts and other acts done within it, the resulting rights and duties growing out of these contracts and acts, and the remedies and modes of administering justice in all cases calling for the interposition of its tribunals to protect, and vindicate and secure the wholesotne agency of its own laws within its own do-‘ mains.” Again, Judge Story says, in the same work, page 462,— “A nation, within whose territory any personal property'is actually situate, has as entire dominion over it, while therein, in point of sovereignty ahd jurisdiction, as it has over immovables situate there¡ It may regulate its transfer, and subject it to process and execution, and provide for and control the use and disposition of it to the same extent, that it may exert its authority over immovable property.’^ And Judge Story expressly states, that the doctrine, that the situs of personal property follows the domicil of the owner, is subject to this jurisdiction and right of the state where the property is situate in fact. Ch. J. Marshall, in giving the judgment of the court in the celebrated case of McCulloch v. State of Maryland, 4 Wheat. 429, expressly recognizes this doctrine of dominion and sovereignty in the state, and farther, that, as a necessary incident to such sovereignty, and co-extensive with it, is the power of taxation. Chancellor Kent also recognizes this doctrine, to its fullest extent. 1 Kent 426.
The only case, which has been shown to the court, which at all conflicts with this doctrine, is the case of Union Bank of Tennessee v. The State of Tennessee, 9 Yerg. 490. We have only a short noto of that case, and from that it would seem, that the principal question in the case was, whether the stock of that bank was taxable at *161all, — ‘the bank, by its charter, having agreed to pay the state one half of one per cent, annually on its capital stock, for the privilege of banking; and the court held, that the stock of the bank could not be taxed at all. It is stated in the note of the case furnished us, however, that the court in that case held farther, that, if taxable, such part of the stock as was owned out of the state could not be taxed, on the ground that it was a mere chose in action and must be taxed where the owner resides. We are fully satisfied, however, that, by all the well settled and acknowledged principles relating to the power of sovereign states, they have the power to tax all persons, or property, within their jurisdiction; and such has been the settled practice in this state, not only in reference to property which is tangible, but also that which is incorporeal, such as shares in manufacturing and banking corporations. Such, also, seems to be the practice in the state of New Hampshire; Smith v. Burley et al., 9 N. H. 428; and we have no doubt such is the general practice of the states.
We are not only satisfied, that this method of taxation is well founded in principle and upon authority, but w'e think it entirely just and equitable, that, if persons residing abroad bring their property and invest it in this state, for the purpose of deriving profit from its use and employment here, and thus avail themselves of the benefits and advantages of our laws for the protection of their property, their property should yield its due proportion towards the support of the government, which thus protects it. And as this power of taxation in this state is only to be exercised in cases, where such property is not shown to be taxed to the real owner, where he resides, we think, that there is. no reason for saying, that this power has been attempted to be exercised in any unjust spirit, or that its exercise shows any Want of proper comity in our state government. In short, we are all fully agreed, that the case comes within our laws upon this subject, and that the legislature, in the passage of those laws, did not exceed their legitimate powers upon the subject; and consequently we find no error in the proceedings of the county court; and the judgment of that court is affirmed.